The complaint alleges that the order of the Supreme Chancellor suspending the plaintiff lodge from the supreme jurisdiction was without right, and unlawful, but it does not expressly deny that the Supreme Chancellor had jurisdiction to issue such an order, and the finding and memorandum of decision of the trial court assumes that the issuance of the order was an act within the jurisdiction of the Supreme Chancellor. In accordance with this assumption, the injunction was not made permanent, but was expressed to remain in force until the next session of the court after the determination of the plaintiffs' appeal to the Supreme Lodge, and the action was continued until that time for final determination. Although the injunction was not permanent in point of time, the judgment is a final judgment, so far as it goes. It confirms the main contention of the plaintiffs, that they were entitled to have the status quo preserved by injunction until their appeal to the Supreme Lodge could be heard and determined, and to that extent the judgment may be reviewed in this court by appeal.
As already indicated, the issues properly before us are limited. We are not concerned with the merits of the individual and factional controversies which led up to the issuance of the order of suspension, nor with the question whether the Supreme Chancellor was justified in issuing it. Those are questions which the plaintiffs have submitted to the Supreme Lodge for its decision, and the appeal to this court brings up only the questions of jurisdiction and of judicial discretion involved in the issuance of the ad interim injunction to preserve *Page 270 
the status quo pending the determination of the plaintiffs' appeal to the Supreme Lodge. For these reasons it is unnecessary to consider the many assignments of error for finding and refusing to find facts which occurred before October 23d 1919, and we pass directly to the question of jurisdiction.
It is, of course, conceded by the plaintiffs that they must first exhaust their remedies in the order before appealing to the courts. Mead v. Stirling, 62 Conn. 586,27 A. 591; Gardner v. East Rock Lodge, 96 Conn. 198,113 A. 308. This they claim to have done by taking their appeal from the order of suspension to the next session of the Supreme Lodge. It must also be conceded that while their appeal is pending the plaintiffs must submit to the laws of the order, and § 19 of Article IX of the Supreme Statutes provides that "all rulings and decisions by the Supreme Chancellor during the recess of the Supreme Lodge shall be binding until affirmed or reversed by the Supreme Lodge."
The jurisdiction of the Superior Court to preserve the status quo pending the appeal turns upon the application of this section to the facts appearing of record. In this connection it is noted that the order of the Supreme Chancellor is not an order dissolving or revoking the charter of the plaintiff lodge, nor is it an order suspending any individuals from membership in the plaintiff lodge; but it is an order that the plaintiff lodge "is this day suspended from the Supreme Jurisdiction, for its refusal to carry out the official mandates issued from this office September 30, 1919."
We find nothing in the by-laws inconsistent with the plain intimation of § 19 that the order of suspension is to remain in force unless and until reversed by the Supreme Lodge. It is, however, in its nature, a temporary measure of discipline, and the necessary consequence is that the Supreme Chancellor cannot in the *Page 271 
meantime take any action which will prevent the Supreme Lodge from reversing his ruling, and from reinstating the plaintiff lodge in good standing with all its former rights and privileges. His conduct in recognizing the so-called loyal members of the plaintiff lodge as Rose of the Valley Lodge, No. 1, is an attempt to substitute a new voluntary association in the place of the old, and is in conflict with § 205 of Chapter XXXIII of the by-laws, providing that upon reinstatement of a suspended lodge the members thereof shall have the same relation to the reinstated lodge as they held at the date of its suspension. In view of these by-laws, and because of the property rights involved, the Superior Court had jurisdiction to prevent such a substitution pending the plaintiffs' appeal to the Supreme Lodge.
On behalf of the nonresident defendants, the claim is made that the court was utterly without jurisdiction to make any decree at all. This claim is based on a definition of jurisdiction, as dependent upon the power to enforce, which is found in Dicey's Conflict of Laws. The same claim was made and disposed of in Morrill v.Morrill, 83 Conn. 479, 77 A. 1, which was an application for a modification of an order concerning the custody of children of divorced parents. The divorced wife had in the meantime married a German citizen, and was living in Germany with the children, and she pleaded to the jurisdiction on the ground that the court had no power to enforce any order it might make. In overruling this contention we pointed out that Dicey's definition related to private international law, and said: "The want of jurisdiction, and the want of power to enforce, are two different things, intraterritorially considered." p. 488. Besides, as we said in the Morrill
case, it does not follow that the decree will be futile, for it may be enforced in this State, or it may be sought to be enforced elsewhere on grounds of comity or otherwise. *Page 272 
At all events, it is certain that these nonresident defendants, having voluntarily appeared, cannot, simply by retreating to their foreign domicils, acquire a right to affirm or deny the jurisdiction at will.
All of the defendants invoke the principle that courts will not attempt to regulate the internal affairs of a foreign corporation; that is, the internal affairs of the Knights of Pythias of North America, etc., a corporation organized under the laws of the District of Columbia, and described in the order of suspension as "the Supreme Jurisdiction." In Low v. Pressed Metal Co.,91 Conn. 91, 96, 99 A. 1, we said that this principle must yield to the larger and more important principle that all who choose to engage in business in this State necessarily subject such business to the jurisdiction of our courts; and it follows that, so far as this injunction is reasonably necessary to protect the property and property rights of the plaintiffs in this State, it is a proper exercise of jurisdiction, although it incidentally controls, to that extent, the conduct of some of the officers of a foreign corporation.
The reasons of appeal, except those addressed to the correction of the finding, apply to the injunction as a whole, and do not attack it in detail. We think, however, that the injunction ought to be amended in so far as it restrains the defendants "from refusing to recognize said plaintiff lodge in all respects as a subordinate lodge of said Order in good standing, and from in any manner whatsoever interfering with the work of said subordinate lodge as a subordinate lodge of said Order and its recognition as such, and from causing the Deputy Supreme Chancellor of said Order, having jurisdiction over the plaintiff lodge, and any other officer of said Order, to refuse to recognize said plaintiff lodge as a subordinate lodge of the Order in good standing and to refuse to treat it in all respects as such." *Page 273 
This part of the injunction appears to us to be in conflict with § 19, above referred to, which seems to require that the Supreme Chancellor's order of suspension should remain effective until affirmed or reversed by the Supreme Lodge. Except as to the words above referred to, the injunction should stand.
   There is error in part and the cause is remanded with direction to modify the injunction in accordance with this opinion.
No costs will be taxed in this court.
In this opinion the other judges concurred.